Case 1:18-cv-12058-RGS Document 197 Filed 02/15/21 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

SECURITIES AND EXCHANGE

COMMISSION,
Case No.: 18-CV-12058-RGS

Plaintiff,
v.

ROGER KNOX, WINTERCAP, S.A,
MICHAEL T. GASTAUER, WB21 US,
INC., SILVERTON SA INC., WB21 NA
INC., C CAPITAL CORP., WINTERCAP
SA INC., and B2 CAP INC.

Defendants.

RAIMUND GASTAUER, SIMONE
GASTAUER FOEHR, B21 LTD,
SHAMAL INTERNATIONAL FZE, and
WB21 DMCC

Relief Defendants.

 

 

~ |ORDER
IT IS HEREBY ORDERED that the Preliminary Injunction Order in this matter, Dkt. No.
57, dated November 16, 2018, is modified to permit Mr. Knox to access funds in his personal bank
account held in the name of Bastion SA at Banque Raiffeisen in Switzerland (the “Account”) so
as to allow Mr. Knox to withdraw CHF55,81915 (Swiss Francs) from the Account and pay that
sum to the State of Valais, Switzerland in order to satisfy a tax obligation.

Jb. ~ fan

TED STATES DISTRICT JUDGE

 

DATED: 2715-21, 2021
